DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.

Response to Arguments
Applicant’s Amendments and Arguments filed 11/15/2022 have been considered for examination. 

With regard to the 112(a) rejections, Applicant’s arguments filed 11/15/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112(a) rejections of claims have been withdrawn. 

With regard to the 112(b) rejections, Applicant’s arguments filed 11/15/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112(b) rejections of claims have been withdrawn. 


With regard to the 103 rejections, Applicant’s arguments filed 11/15/2022 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claim 7-10, 20-24 and 29 are objected to because of the following informality:  
Claim 7 recites, "a network entity” (line 2). It is suggested to replace it with “the network entity” for clarity. Claims 9, 21 and 23 are objected to at least based on a similar rational applied to claim 7.
Claim 20 recites, "wherein the downlink TCI serves ... “ (line 3). It is suggested to replace it with “wherein the at least one RS resource serves ...” to address potential 112(a) rejections stated in page 4 of the final office action. 
Claim 29 recites, "a first update” (line 10). It is suggested to replace it with “the first update” for clarity. 
Claim 29 recites, "... the downlink transmission at a same time, in accordance with the first update and the second update ... “ (last two lines). It is suggested to replace it with “... the downlink transmission ...” by removing “at a same time, in accordance with the first update and the second update” to address potential 112(a) rejections stated in page 3 of the final office action. 
Claims 8, 10, 22, 24 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-10 and 20-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites, "wherein the at least one RS resource serves as a quasi co-location (QCL) source RS in both a second downlink TCI associated with one or more target downlink signals and an uplink spatial relation or uplink TCI associated with one or more target uplink signals" (lines 3-6). It is unclear in what relationship “a second downlink TCI associated with one or more target downlink signals”, “an uplink spatial relation” and “uplink TCI associated with one or more target uplink signals”. Does it mean to “wherein the at least one RS resource serves as a quasi co-location (QCL) source RS in both: a second downlink TCI associated with one or more target downlink signals; and an uplink spatial relation or uplink TCI associated with one or more target uplink signals”? For the sake of examination purpose only, it is interpreted as best understood. Claim 20 is rejected at least based on a similar rational applied to claim 6.
Claims 7-10 and 21-24 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	

Claims 1-3, 4-12, 15-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Publication No. 2019/0103908) in view of Rahman et al (US Publication No. 2020/0413390).   
Note that Rahman claims priority of US Provisional Application No. 62/868,283 filed on 06/28/2019, thus Rahman is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 12/16/2019.

Regarding claim 1, although Yu teaches, a  method for wireless communications performed by a user equipment (UE) [FIGS. 1 and 3-4; ¶0007, 0026-0027 and 0032-0037, a method for wireless communications performed by UE 102/302], comprising: 
receiving, from a network entity, [FIGS. 3-4 and 10; ¶0007, 0026-0027 and 0032-0037, (the UE) receives, from base station (BS) 301], an indication indicating a first update to a transmit beam used by the UE for an uplink transmission and a second update to a receive beam used by the UE for a downlink transmission [FIGS. 3-4; ¶0032-0037 and 0045, signaling for configuration for beam indication table and UL beam indication (steps 331 and 341) via TCI states of FIG. 4; note that the default beam pair link (BPL) are identified before entering RRC-connected mode, and the UL beam indication is established using DL beam management (BM) that requires DL beam determination/indication, thus the UL beam indication (i.e., first update) results in the DL beam indication (i.e., second update), in other words, the update to the BPL of the UL (i.e., transmit beam) and DL (i.e., receive beam) beams; it is implied that the UL and DL beams are used for communications (downlink and uplink) between the BS and the UE]; and 
performing the update by applying the first update to the uplink update transmission and applying the second update to the downlink transmission [FIGS. 3-4; ¶0007, 0026-0027 and 0032-0037, (the UE) performs UL transmission in accordance with the updated UL beam indication and DL beam indication, which implies that the updated UL beam indication and DL beam indication are performed].
Yu does not explicitly teach (see, emphasis), receiving an indication indicating a simultaneous update having a first update ... and a second update, and performing the simultaneous update by applying the first update ... and applying the second update. 
However, the feature “receiving an indication indicating a simultaneous update having a first update ... and a second update, and performing the simultaneous update by applying the first update ... and applying the second update” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art. 
In particular, Rahman teaches, receiving an indication indicating a simultaneous update having a first update to a transmit beam used by UE for an uplink transmission and a second update to a receive beam used by the UE for a downlink transmission [¶0122-0124 and ¶0225, UE is configured/indicated with a joint TCI that indicates both UL and DL beam indication, wherein each J-TCI includes/comprises up to three components (A, B, C), where A: includes/comprises common components such as RSs and/or parameters for both UL and DL, B: includes/comprises DL-specific components such as RSs and/or parameters for DL, and C: includes/comprises UL-specific components such as RSs and/or parameters for UL; note if the J-TCI comprises only the component A, UL and DL beam indications are joint via DL-TCI=UL-TCI=J-TCI=A (see, ¶0131); and further note that even if the J-TCI comprises only the components B and C, the UL and DL beam indications are separate via DL-TCI=B and UL-TCI=C (see, ¶0130) (although it describes that the UL and DL beam indications are separate, the UL and DL beam indications are made in a simultaneous manner since the components B and C are configured via in the same J-TCI)] (see also, US Prov. App. No. 62/868.283; pages 12-13 and 17), and performing the simultaneous update by applying the first update to the uplink update transmission and applying the second update to the downlink transmission [FIG. 14; ¶0122-0124 and ¶0225, performing UL transmission and DL transmission by selecting the UL Tx beam and the DL Rx beam, respectively, which are indicated by the Joint TCI in the DCI; note that the DL/UL beam indication via the joint TCI are considered the “simultaneous update for the DL/UL beam indications” as discussed with reference to ¶0124-0131, and the selecting of UL Tx beam/DL Rx beam based on the joint TCI for the UL and DL transmissions are considered performing the simultaneous update] (see also, US Prov. App. No. 62/868.283; pages 12-13 and 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Yu with “the simultaneous update” taught by Rahman to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Rahman into the system of Yu would have yield predictable results and/or resulted in the improved system (e.g., allowing for reducing overheads or latency of signaling), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 2, Yu in view of Rahman teaches, all the limitations of claim 1 and particularly, "the indication" as set forth above, and Yu further teaches, 
the second update to the receive beam via a downlink transmission configuration indicator (TCI) ID of one or more target downlink signals [FIGS. 3-4 and 10; ¶0034-0037 and 0045, the DL beam indication via TCI states ID (440 of FIG. 4)/DL TCI states IDs (420 of FIG. 4) of CSI-RS; CSI-RS#16 and CSI-RS#20 (i.e., target downlink signals)]; and 
the first update to the transmit beam via ... an uplink TCI ID of one or more target uplink signals [FIGS. 3-4; ¶0034-0037, the beam indication for UL transmission indicates an update to the UL transmit beam of the BPL via TCI states ID (440 of FIG. 4)/UL TCI states IDs (430 of FIG. 4) of sounding reference signal (SRS); SRS#4, SRS#15, SRS#19 (i.e., target uplink signals)].  
Although Yu teaches, the indication, Yu does not explicitly teach (see, emphasis), the indication comprises a single downlink control information (DCI) or media access control (MAC) control element (CE).
However, the feature “single downlink control information (DCI) or media access control (MAC) control element (CE)” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art. 
In particular, Rahman teaches, the indication comprises a single downlink control information (DCI) or media access control (MAC) control element (CE) [¶0077, 0094, 0097, 0101, UE is configured/indicated via DCI or MAC-CE (see also, US Prov. App. No. 62/868.283; pages 12-13 and 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Yu with “single downlink control information (DCI) or media access control (MAC) control element (CE)” taught by Rahman to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Rahman into the system of Yu would have yield predictable results and/or resulted in the improved system (e.g., allowing for the base station to provide control information to UE), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 3, Yu in view of Rahman teaches, all the limitations of claim 2 as set forth above, and Yu further teaches,  
the target downlink signals comprise at least one of ... a channel state information (CSI) reference signal (CSI-RS) [FIGS. 3-4; ¶0034-0037, the target downlink signals comprises CSI-RS; CSI-RS#16 and CSI-RS#20]; and 
the target uplink signals comprise at least one of ... a sounding reference signal (SRS) [FIGS. 3-4; ¶0034-0037, the target uplink signals comprises sounding reference signal (SRS); SRS#4, SRS#15, SRS#19].

Regarding claim 4, Yu in view of Rahman teaches, all the limitations of claim 2 and particularly, "the indication comprises the single DCI indicates ... the receive beam and the transmit beam”. Rahman further teaches, the DCI indicates an ID of a beam [¶0094, the DCI includes an index to one assign reference RS/beam].

Regarding claim 5, Yu in view of in view of Rahman teaches, all the limitations of claim 2 as set forth above, and Yu further teaches, receiving a grouping indication indicating a downlink TCI ID and UL beam ID are grouped together [FIGS. 3-4; ¶0033-0036, (the UE) receives the TCI table 440 including DL TCI IDs and corresponding UL RS resource index that is used to derive a UE TX beam which implies the each TCI ID and corresponding UL RS resource index/UE TX beam are grouped] and assigned a group ID, wherein the DCI indicates the group ID [FIGS. 3-4; ¶0036, note that the DL TCI ID and the corresponding UL RS resource index/UE TX beam are assigned a TCI ID (see, TCI state indices, 0, 1, 3 at the table 440 of FIG. 4)]. Rahman further teaches, the DCI indicates an ID of a beam [¶0094, the DCI includes an index to one assign reference RS/beam].

Regarding claim 6, although Yu in view of Rahman teaches, all the limitations of claim 1 as set forth above, and Yu further teaches, wherein the indication comprises a downlink control information (DCI) that updates a downlink transmission configuration indicator (TCI) of at least one reference signal (RS) resource [FIGS. 3-4; ¶0034-0037, DCI(s) carried over PDCCH (i.e., signaling comprises DCI) includes the value of beam indication field that is a TCI beam indication state updated after DL BM procedure; note that ¶0037 discloses table of mapping between the TCI states and DL BM RS sources (i.e., a downlink transmission configuration indicator of at least one reference signal resource)], and a RS in both a second downlink TCI associated with one or more target downlink signals [FIGS. 3-4 and 10; ¶0034-0037 and 0045, the DL beam indication via TCI states ID (440 of FIG. 4)/DL TCI states IDs (420 of FIG. 4) of CSI-RS; CSI-RS#16 and CSI-RS#20 (i.e., target downlink signals); a RS in a TCI is implied] and an uplink spatial relation or uplink TCI of one or more target uplink signals [FIGS. 3-4; ¶0034-0037, the beam indication for UL transmission indicates an update to the UL transmit beam of the BPL via TCI states ID (440 of FIG. 4)/UL TCI states IDs (430 of FIG. 4) of sounding reference signal (SRS); SRS#4, SRS#15, SRS#19 (i.e., target uplink signals); a RS in a TCI is implied], the descriptions with regard to FIGS. 3-4 of Yu does not explicitly teach (see, emphasis), a signal serves as a quasi co-location (QCL) source RS.
	However, the feature “a signal serves as a quasi co-location (QCL) source RS” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, the description with regard to FIG. 10 of Yu teaches, a reference signal resource serves as a quasi co-location (QCL) source [FIG. 10; ¶0045, TX (or RX) beams used to/serve to communicate with BS treated as spatially quasi-co-located].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Yu in regard to FIGS. 3-4; ¶0034-0037 in view of Rahman with “a reference signal resource serves as a quasi co-location (QCL) source” taught by Yu in regard to FIG. 10 to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Yu in regard to FIG. 10 into the system of Yu in view of Rahman would have yield predictable results and/or resulted in the improved system (e.g., allowing for applying QCL relationship to UL/DL beam indications) the base station to provide control information to UE), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 7, Yu in view of Rahman teaches, all the limitations of claim 6 as set forth above, and Yu further teaches, wherein the target downlink signals are linked to a TCI state which indicates a beam a network entity will use to transmit the target downlink signals [FIGS. 3-4; ¶0034-0037, note that the CSI-RS linked to a TCI state which indicates a beam the BS will use to transmit the CSI-RS] and comprise at least one of ... a channel state information (CSI) reference signal (CSI-RS) [FIGS. 3-4; ¶0034-0037, the target downlink signals comprises CSI-RS; CSI-RS#16 and CSI-RS#20].  

Regarding claim 8, Yu in view of Rahman teaches, all the limitations of claim 7 as set forth above, and Yu further teaches, wherein the TCI state is linked to at least one of a CSI- RS, wherein the at least one of the CSI-RSs serves as a source RS of the TCI ¶0034-0037, note that the TCI state linked to a CSI-RS that serves as a source RS of the TCI].  

Regarding claim 9, Yu in view of Rahman teaches, all the limitations of claim 6 as set forth above, and Yu further teaches, wherein the target uplink signals are linked to a TCI state which indicates a beam a network entity will use to transmit one or more source reference signals [FIGS. 3-4; ¶0034-0037, note that the SRS is linked to a TCI state which indicates a beam the BS will use to transmit the SRS/source reference signals] and comprise at least one of a physical uplink shared channel (PUSCH) or a physical uplink control channel (PUCCH) [FIGS. 3-4; ¶0034-0037, the target uplink signals comprises sounding reference signal (SRS); SRS#4, SRS#15, SRS#19; note that the SRS can be in either PUSCH or PUCCH].  

Regarding claim 10, Yu in view of Rahman teaches, all the limitations of claim 9 as set forth above, and Yu further teaches, wherein the TCI state is linked to at least one of ... sounding reference signal, wherein the at least one of the sounding reference signal serves as a source RS of the TCI [¶0034-0037, note that the TCI state is linked to the SRS that serves as a source RS of the TCI]. 

Regarding claim 11, Yu in view of Rahman teaches, all the limitations of claim 1 and particularly, "the indication" as set forth above, and Yu further teaches, the indication ... updates a common beam for a set of downlink and uplink resources [FIGS. 3-4; ¶0033-0037; see TCI table 440, note that each TCI state (0 or 1) identifying the set of downlink (SSB or CSI-RS) and uplink (SRS) resource by the TCI state ID (0, 1 ...) that serves as a common beam having the same TCI ID]. 
Although Yu teaches, the indication, Yu does not explicitly teach (see, emphasis), the indication comprises at least one of a downlink control information (DCI). 
However, the feature “single downlink control information (DCI)” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art. 
In particular, Rahman teaches, the indication comprises at least one of a downlink control information (DCI) [¶0077, 0094, 0097, 0101, UE is configured/indicated via DCI or MAC-CE (see also, US Prov. App. No. 62/868.283; pages 12-13 and 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Yu with “single downlink control information (DCI)” taught by Rahman to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Rahman into the system of Yu would have yield predictable results and/or resulted in the improved system (e.g., allowing for the base station to provide control information to UE), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 12, Yu in view of Rahman teaches, all the limitations of claim 11 as set forth above, and Yu further teaches, wherein the set of downlink and uplink resources is identified by at least one of a group ID or a resource ID whose beam serves as the common beam for resources having a same resource ID [FIGS. 3-4; ¶0033-0037; see TCI table 440, note that each TCI state (0 or 1) identifying the set of downlink (SSB or CSI-RS) and uplink (SRS) resource by the TCI state ID (0, 1 ...) that serves as a common beam having the same TCI ID].

Regarding claim 15, claim 15 is merely different from claim 1 in that it recites claimed features from the network entity’s perspective, but recites similar features to claim 1 without adding further patentable feature. Claim 15 is rejected at least based on a similar rational applied to claim 1.  

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 2.  

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 5.

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 6.
  
Regarding claim 21, claim 21 is rejected at least based on a similar rational applied to claim 7.

Regarding claim 22, claim 22 is rejected at least based on a similar rational applied to claim 8.

Regarding claim 23, claim 23 is rejected at least based on a similar rational applied to claim 9.

Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 10.



Regarding claim 25, claim 25 is rejected at least based on a similar rational applied to claim 11.

Regarding claim 26, claim 26 is rejected at least based on a similar rational applied to claim 12.

Regarding claim 29, Yu teaches, an apparatus for wireless communication [FIG. 2; ¶0029, UE 202 for wireless communication], comprising: a memory [FIG. 2; ¶0029, memory 234]; and at least one processor coupled to the memory [FIG. 2; ¶0029, processor 233 coupled to the memory], and Yu in view of Rahman teaches, “receive, from a network entity, a simultaneous update having a first update to a transmit beam used by a user equipment (UE) for an uplink transmission and a second update to a receive beam used by the UE for a downlink transmissions; and perform the simultaneous update by applying the first update to the uplink transmission and applying the second update to the downlink transmission in accordance with the first update and the second update” as set forth above in claim 1. Rahman further teaches, an apparatus for wireless communication by a relay node [¶0068, relay station].
	
Regarding claim 30, Yu teaches, an apparatus for wireless communication [FIG. 2; ¶0030, base station 201 for wireless communication], comprising: a memory [FIG. 2; ¶0030, memory 214]; and at least one processor coupled to the memory [FIG. 2; ¶0030, processor 213 coupled to the memory]. Claim 30 is merely different from claim 29 in that it recites claimed features from the perspective of a counter part to the apparatus of claim 29, but recites similar features to claim 29 without adding further patentable feature.
Thus, claim 30 is rejected at least based on a similar rational applied to claim 29.

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Publication No. 2019/0103908) in view of Rahman et al (US Publication No. 2020/0413390) and further in view of Luo et al (US Publication No. 2019/0059129) and further in view of Agiwal et al (US Publication No. 2017/0251518).

Regarding claim 13, although Yu in view of Rahman teaches, all the limitations of claim 1 and particularly, "the indication" as set forth above, and Yu further teaches, the UE is configured to apply the update in a duration [FIGS. 3-4; ¶0007, 0026-0027 and 0032-0037, (the UE) performs UL transmission in accordance with the updated UL beam indication, which requires applying the update in a duration], Yu in view of Rahman does not explicitly teach (see, emphasis), the indication is provided via a wake up signal (WUS); and the UE is configured to apply an update in one or more ON durations after the WUS.  
	However, the feature “indication is provided via a wake up signal (WUS); and the UE is configured to apply an update in one or more ON durations after the WUS” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Luo teaches, signaling is provided via a wake up signal (WUS); and the UE is configured to perform a beam management in a duration after the WUS [¶0214 and 0223, signaling is provided via a wakeup signal (to UE ), and the UE transmits a response signal to base station, and the base station performs a beam update procedure based on the received response signal; note that the UE transmitting the response signal is a part of the beam update procedure with the base station after the wakeup signal].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Yu in view of Rahman with the above-mentioned feature taught by Luo to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Luo into the system of Yu in view of Rahman would have yield predictable results and/or resulted in the improved system (e.g., allowing for providing signals even during a power saving mode), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
	Although Yu in view of Rahman and Luo teaches, “the UE is configured to perform a beam management in a duration after the WUS”, Yu in view of Rahman and Luo does not explicitly teach (see, emphasis), the UE configured to perform a beam management in one or more ON durations after the WUS.  
	However, the feature “perform a beam management in one or more ON durations” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Agiwal teaches, UE is configured to perform a beam management in one or more ON durations [¶0390, UE wakeup at start the On-duration and monitors serving beam quality if it is not good and the UE does not decode PDCCH until beam reporting is completed. If serving beam quality is good, the UE monitors DL and decodes PDCCH; note that whether the monitoring or not depending on the serving beam quality is a part of a beam management/update, this action is performed during the on-duration after being waken-up].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Yu in view of Rahman and Luo with the above-mentioned feature taught by Agiwal to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Agiwal into the system of Yu in view of Rahman and Luo would have yield predictable results and/or resulted in the improved system (e.g., allowing for providing signals even during a power saving mode), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 27, claim 27 is rejected at least based on a similar rational applied to claim 13.

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Publication No. 2019/0103908) in view of Rahman et al (US Publication No. 2020/0413390) and further in view of Jun et al (US Publication No. 2008/0184261).

Regarding claim 14, although Yu in view of Rahman teaches, all the limitations of claim 1, and Yu further teaches, sending an indication, to the network entity, indicating capability of the UE to support update, according to one or more options, the first update to transmit beam and the second update to the receive beams [FIG. 3; ¶0032, (the UE 302) provides UE antenna capability signaling to BS; note that the UE antenna capability information comprises number of required UL RS resource groups, i.e., a number of UE antenna groups or panels, a number of UE beams per group, and beam correspondence state, which are required information for the BS to not select UE TX beams that cannot be realized at the same time when the BS needs to determine multiple UL BPLs, thus, e.g., sending the UE antenna capability information is considered as sending the UE capability to support update to the beams according to one or more options of the number of UE antenna groups or panels, the number of UE beams per group, and the beam correspondence state], Yu in view of Rahman does not explicitly teach (see, emphasis), receiving signaling, from the network entity, indicating enablement of one or more of the options.  
	However, Jun teaches, receiving signaling, from the network entity, indicating enablement of one or more of the options [FIG. 6; ¶0067-0069, (wireless terminal 100) receives signaling, from network server, indicating enablement of corresponding capability to the terminal].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Yu in view of Rahman by including the above-mentioned features, as taught by Jun because it would provide the system with the enhanced capability of allowing the system to transmit a request for use authorization of a specific capability of a terminal to the terminal [¶0013-0014 of Jun].

Regarding claim 28, claim 28 is rejected at least based on a similar rational applied to claim 14.
 
Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Guan et al (US Publication No. 2021/0153209) [¶0184]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469      
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469